       Case 5:17-cv-02236-MCS-SP Document 96 Filed 08/25/21 Page 1 of 1 Page ID #:710




                                                                                              JS-6

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER
 Fernando Regalado, Jr., et al,
                                                                              5:17-cv-02236-MCS-SP
                                              PLAINTIFF(S)
                             v.
 Aurora Hernandez, et al.,
                                                                     JUDGMENT ON THE VERDICT
                                                                        FOR THE PLAINTIFF(S)
                                            DEFENDANT(S).



       This action came on for jury trial, the Honorable Mark C. Scarsi                             District
Judge, presiding, and the issues having been duly tried and the jury having duly rendered its verdict,

         IT IS ORDERED AND ADJUDGED that the plaintiff(s):
Fernando Regalado, Jr.and Eileen Regalado




recover of the defendant(s):
Ausencio Ramos, Jr.




the sum of $35,200.00                                                 , with interest thereon at the legal rate as
provided by the law, and its costs of action, taxed in the sum of to be determined            .

                                                               Clerk, U. S. District Court



Dated: August 25, 2021                                         By Stephen Montes Kerr
                                                                 Deputy Clerk

At: Los Angeles, California



cc: Counsel of record

CV-49 (05/98)                       JUDGMENT ON THE VERDICT FOR THE PLAINTIFF(S)
